DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: The first paragraph of the specification should be amended to include any updated patent information.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 6, 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kelly (US 2014/0088581).
Regarding claim 1, Kelly discloses a system for treating a targeted site in a lumen of a small intestine of a patient, the system comprising: a handle (162) coupled to an elongated catheter having a length to permit trans-esophageal introduction to a target site in the lumen of the small intestine [Para 0144-0146]; wherein a working end of the elongated catheter includes an energy applicator portion (ablation device 100); at least one balloon carried by the working end adapted to engage a wall of the small intestine (view figure 6 with a balloon member in the expanded configuration]; an energy delivery source configured convert a flow media to a heated flow media [Para 0110]; a pressure source configured to cause a flow of the heated flow media through a flow channel in the elongated catheter and to the energy applicator portion; and a controller configured to control the energy delivery source and the pressure source to control the flow of the heated flow media at a selected temperature such that the heated flow media delivered through the energy applicator portion applies thermal energy to the wall of the small intestine at the targeted site to ablate a thin layer of the wall causing an alteration of hormonal function of the patient[Para 0110-0117, 0143 mentions specific layers of the GI wall].  
Regarding claim 6, Kelly discloses the system of claim 1, further comprising a temperature sensor in the working end operatively coupled to the controller for sensing a temperature of the flow media [Para 0112 mentions the use of thermistors in combination with a feedback mechanism].  
Regarding claim 8, Kelly discloses the system of claim 1, where the targeted site is in a duodenum of the patient [Para 0111 mentions treatment of the duodenum]. 
Regarding claim 9, Kelly discloses the system of claim 1, wherein the controller is adapted to control inflation of the at least one balloon [Para 0110 and 0117].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelly (US 2014/0088581) in view of Sharma (US 10,842,557).
Regarding claims 2-5, 7, Kelly discloses the method but fails to disclose where a temperature of the heated fluid media is at least 60, 80 or 90 degrees Celsius, wherein the period of time ranges from 1 second to 30 seconds. However, Sharma discloses a vapor ablation system configured to treat duodenal tissue which applies a heated fluid media to the tissue in temperatures of at least 60, 80 and 90 degrees with a time range of applying the heated medium to tissue ranging from 1 to 30 seconds which are controlled through the use of a microprocessor and can be repeated as necessary (column 44, lines 8-26). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the heated fluid medium of Kelly be applied to the tissue at temperature ranges and times as taught by Sharma. Doing so would allow for treatment of the GI tissue at depths desired in order to treat the duodenal tissue and allow for precise depth controlled ablation. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following limitations of the applicant’s claimed and disclosed invention: an elongated catheter having a length for trans-esophageal introduction of a 
The prior art fails to disclose the heated flow media system. The closest prior art is regarded as Kelly (US 2014/0088581) which discloses a GI tract ablation system. However, the prior art fails to give distinction of separate flow channels with which heated flowable media is applied form controlled energy application to the tissue as claimed. The prior art fails to disclose the system and catheter as claimed.
The cited references alone or in combination fail disclose the cited arrangement and one of ordinary skill would not create the claimed end effector in the claimed arrangement without the motivation provided by the applicant.
Claims 10-22 are allowed. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-62 of copending Application No. 16/716219 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the reference application are directed towards treatment of the duodenum or layers within the GI tract with the use of a fluid media including thin layer ablation to cause alteration of hormonal function.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103.  The examiner can normally be reached on Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/A.L.Z/           Examiner, Art Unit 3794                                                                                                                                                                                             
/MICHAEL F PEFFLEY/           Primary Examiner, Art Unit 3794